t c memo united_states tax_court john j mcgowan petitioner v commissioner of internal revenue respondent docket nos filed date john j mcgowan pro_se michael t sargent for respondent memorandum findings_of_fact and opinion jacobs judge in these consolidated cases respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes for years 1these cases were consolidated by order dated date year tax sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether respondent correctly determined petitioner’s income for years the amounts if any of business_expenses automobile mileage expenses and unreimbursed meal expenses petitioner may deduct for years and whether petitioner is liable for additions to tax under sec_6651 and and for years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in connecticut at the time the petitions in these consolidated cases were filed petitioner failed to file tax returns for consequently pursuant to the provisions of sec_6020 respondent prepared substitutes for returns for petitioner for each of these years that were based on information provided by third-party payors as follows payor form servco oil servco oil william j loosemore jr 1099-misc w-2 w-2 amount dollar_figure big_number big_number payor form amount servco oil st of conn dept of labor safe-way pilot car service 1099-misc servco oil sec_401 plan 1099-r w-2 1099-g dollar_figure big_number big_number big_number payor form standard oil of conn st of conn dept of labor safe-way pilot car service 1099-misc w-2 1099-g payor standard oil of conn form_w-2 amount dollar_figure big_number big_number amount dollar_figure 1these payments were for unemployment_compensation petitioner worked for servco oil and standard oil of connecticut as a truck driver in addition he worked for william j loosemore jr and safe-way pilot car service safe- way as a pilot vehicle escort for wide and or oversize load trucks in performing this task he used his own automobile the business logs provided by william j loosemore jr show the number of miles petitioner drove his automobile as a pilot vehicle escort to be as follows year miles big_number big_number big_number petitioner received income of dollar_figure in from servco oil he failed to file a return for that year the record does not indicate whether respondent prepared a substitute for return for petitioner for opinion a respondent’s determination of petitioner’s income for years as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 the commissioner has the burden of producing evidence appropriate to impose a relevant penalty 2william j loosemore jr was the owner of safe-way pilot car service sec_7491 which shifts the burden_of_proof to respondent does not apply in the instant case because petitioner did not introduce credible_evidence or comply with the substantiation and record keeping requirements of sec_7491 addition_to_tax or additional_amount sec_7491 116_tc_438 the parties stipulated that during years petitioner received payments from servco oil the servco oil sec_401 plan standard oil of connecticut william j loosemore jr safe-way and the state of connecticut department of labor petitioner however denies the accuracy of the amounts set forth on the forms w-2 wage and tax statement 1099-misc miscelleneous income 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc and 1099-g certain government payments provided to respondent sec_6020 provides that when preparing a substitute for return the secretary shall make such return from his own knowledge and from such other information as he can obtain through testimony or otherwise respondent may rely on forms w- 1099-misc 1099-r and 1099-g from third-party payors when determining a taxpayer’s tax_liability see eg 120_tc_163 spurlock v commissioner tcmemo_2003_124 however if in a court_proceeding a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary and if the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning the deficiency in addition to such information_return see sec_6201 petitioner admits that he does not know the amount of income he received from his employers even as he denies the accuracy of the information returns provided to respondent we do not find petitioner’s assertion sufficient to constitute a reasonable dispute as referred to in sec_6201 see white v commissioner tcmemo_1997_459 thus respondent’s income determinations for all years in issue enjoy a presumption of correctness and consequently we sustain respondent’s income determinations b petitioner’s business_expense deductions for petitioner argues that respondent’s deficiency determinations are incorrect because they do not take into account mileage deductions and deductions for unreimbursed meal expenses arising from petitioner’s work as a pilot vehicle escort for safe-way and william j loosemore jr at trial petitioner introduced a document he had prepared in connection with the trial of these cases which indicated petitioner drove big_number miles and worked days in drove big_number miles and worked days in and drove big_number miles and worked days in petitioner asserts that he is entitled to a 4the document states that all numbers are approximate due to the inability of petitioner to verify accuracy deduction equal to the standard milage rate allowed by the internal_revenue_service irs and a deduction equal to the irs’ per_diem_allowance for meals for each day he drove his automobile as a pilot vehicle escort deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 joseph v commissioner tcmemo_2005_169 taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 singh v commissioner tcmemo_2009_36 because automobiles are listed_property as defined in sec_280f automobile expenses otherwise deductible are not allowed unless the taxpayer meets strict substantiation requirements see sec_274 larson v commissioner tcmemo_2008_187 specifically the taxpayer must substantiate the claimed automobile expenses by adequate_records or other corroborating evidence showing the amount of the expense the time and place of the automobile’s use and the business_purpose of its use see sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction ‘of the elements of the expenditure or use must have a high degree of probative value to elevate such statement’ to the level of credibility of a contemporaneous record larson v commissioner supra quoting sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the court may not approximate a taxpayer’s mileage claim sec_1_274-5t temporary income_tax regs fed reg date states that the substantiation requirements of sec_274 supersede the doctrine founded in 39_f2d_540 2d cir which otherwise permits the court to approximate a taxpayer’s claim to an allowable expense in cases where the evidence indicates a taxpayer incurred deductible travel_expenses but the exact amount could not be determined moreover sec_1_274-5t temporary income_tax regs supra states that sec_274 contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer before trial petitioner did not provide respondent with any documents records or information to substantiate any itemized_deductions and or business-related expenses to which he may be entitled for and at trial petitioner admitted that the document he introduced contained approximate mileage for and was not a contemporaneous log of his safe-way mileage but rather was generated in preparation for trial we found this document lacking in probative value and credibility by way of contrast petitioner’s employer safe-way provided contemporaneous_records relating to petitioner’s employment as a pilot vehicle driver during these records were created and maintained by safe-way in its regular course of business we judge safe-way’s records to be of sufficient probative value to satisfy the substantiation requirements of sec_274 therefore using these records we hold that petitioner is entitled to a deduction for mileage as follows year miles big_number big_number big_number sec_1_274-5 income_tax regs provides that the commissioner may prescribe in pronouncements of general applicability a standard mileage rate that a taxpayer may use to determine a deduction with respect to the business use of a passenger_automobile such rate is set forth in a revenue_procedure published by the irs each year for the rate i sec_36 cents per mile for the rate i sec_36 cents per mile and for the rate i sec_37 cents per mile petitioner also claims entitlement to a deduction for unreimbursed meal expenses_incurred while driving his automobile as a pilot vehicle escort generally in order to claim a deduction under sec_162 a taxpayer must substantiate the amount of the expense claimed see sec_1_162-17 income_tax regs however sec_1_274-5 income_tax regs provides that the commissioner may prescribe in pronouncements of general applicability rules under which standard allowances for certain expenses will if such expenses are in accord with reasonable business practice be regarded as equivalent to substantiation by 5rev proc sec_5 2001_2_cb_530 6rev proc sec_5 2002_2_cb_616 7rev proc sec_5 2003_2_cb_924 adequate_records or other_sufficient_evidence sec_1 g ii income_tax regs fed reg date provides that such an allowance includes per_diem expenses eg meals the commissioner yearly publishes revenue procedures that provide amounts that individuals may use in lieu of actual expenses to compute the amount allowable as a deduction for ordinary and necessary business meal and incidental_expenses paid_or_incurred for travel away from home these amounts are deemed substantiated for purposes of sec_1_274-5t and c temporary income_tax regs fed reg date provided the individual substantiates the elements of time place and business_purpose of the travel expense thus pursuant to relevant revenue procedures petitioner must still substantiate the time place and business_purpose for his claimed away-from-home expenses although petitioner listed the approximate number of days he worked for safe-way on the document he presented at trial he did not provide any information regarding the time place or business_purpose of the meals for which he claims an allowance accordingly petitioner has not 8the revenue procedures in effect for the years at issue are revproc_2001_47 2001_2_cb_332 revproc_2002_63 2002_2_cb_691 revproc_2003_80 2003_2_cb_1037 revproc_2004_60 2004_2_cb_682 substantiated his meal expenses and thus he is not entitled to a deduction for them in sum petitioner may deduct his mileage expenses for as determined supra in all other respects respondent’s income_tax determinations for the years at issue are sustained c additions to tax under sec_6651 and and a respondent determined additions to tax under sec_6651 and and a for sec_6651 imposes an addition_to_tax for failure_to_file an income_tax return by the time prescribed by law unless the taxpayer proves that such failure is due to reasonable_cause and not willful neglect see 469_us_241 petitioner did not file returns for by the time prescribed by law when asked at trial whether he had reasonable_cause for not filing petitioner replied not within the confines of this court no we thus sustain respondent’s imposition of the addition_to_tax under sec_6651 9petitioner stated that just about all of his trips for safe-way were 1-day trips it is well established that in order to qualify for a meal expense deduction one must be away from home for a period normally requiring sleep or rest day trips do not qualify for the sec_162 deduction see 389_us_299 127_tc_124 thus even had petitioner substantiated his meal expenses he would not be entitled to a deduction as away-from-home expenses sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on any return unless petitioner proves that the failure is due to reasonable clause and not due to willful neglect sec_6651 applies only in the case of an amount of tax shown on a return burr v commissioner tcmemo_2002_69 affd 56_fedappx_150 4th cir pursuant to sec_6651 a substitute for return prepared under sec_6020 is treated as a return filed by the taxpayer for returns due after date determined without regard to extensions respondent prepared substitutes for returns for petitioner for petitioner did not pay the calculated liabilities by the time prescribed by law and when asked at the trial if he had reasonable_cause for not paying petitioner replied same answer your honor as he gave to the question about his failure_to_file when asked why should he not have to pay the tax and penalties petitioner replied i’m trying to avoid frivolous arguments your honor i’d like to take the fifth_amendment for something like that we thus sustain respondent’s imposition of the addition_to_tax under sec_6651 sec_6654 imposes an addition_to_tax on individual taxpayers who underpay their estimated income_tax respondent asserts that petitioner is liable for the addition_to_tax for a taxpayer has an obligation to pay estimated_tax for a particular year if he has a required_annual_payment for that year sec_6654 a required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for the year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 affd 521_f3d_1289 10th cir brennan v commissioner tcmemo_2009_77 to show a required_annual_payment for respondent must show proof of petitioner’s failure_to_file a return for see wheeler v commissioner supra pincite brennan v commissioner supra to satisfy his burden of production under sec_7491 respondent introduced evidence showing that petitioner was required to file federal_income_tax returns for that he failed to file returns and that after taking into account income_tax withheld from petitioner’s salary he did not make any other tax_payments in the years at issue respondent also established that petitioner failed to file a return for we therefore hold that respondent has met his burden of production with regard to the additions to tax under sec_6654 petitioner offered no evidence to refute respondent’s evidence nor has petitioner established a credible defense to respondent’s determination that petitioner is liable for the sec_6654 addition_to_tax consequently respondent’s imposition of the addition_to_tax under sec_6654 for is sustained all of petitioner’s arguments have been considered to the extent not discussed herein we find them to be groundless and or without merit to reflect the foregoing decisions will be entered under rule
